                   Case 20-10755-BLS             Doc 426        Filed 07/08/20        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                              Chapter 11

RAVN AIR GROUP, INC., et al.,1                                      Case No. 20-10755 (BLS)

                                      Debtors.                      (Jointly Administered)

                                                                    Re: Docket Nos. 197 & 295

          NOTICE OF FILING OF PROPOSED SALE ORDER FOR “LOT 1” ASSETS

        PLEASE TAKE NOTICE that, on May 14, 2020, the debtors and debtors in possession
in the above-captioned chapter 11 cases (the “Debtors”) filed the Debtors’ Motion for Orders
(I)(A) Authorizing and Approving the Bidding Procedures, (B) Approving Procedures Related to
the Assumption of Certain Executory Contracts and Unexpired Leases, (C) Approving the Notice
Procedures, (D) Authorizing Entry Into One or More Stalking Horse Agreements, and (E) Setting
a Date for the Sale Hearing; and (II) Authorizing and Approving (A) the Sale of Certain Assets
Free and Clear Of All Liens, Claims, Encumbrances and Interests, (B) the Assumption and
Assignment of Certain Contracts, and (C) Payment of Bid Protections, If Applicable [Docket No.
197] (the “Sale Motion”)2 with the United States Bankruptcy Court for the District of Delaware
(the “Court”).

        PLEASE TAKE FURTHER NOTICE that, on June 3, 2020, the Court entered the Order
(A) Authorizing and Approving the Bidding Procedures, (B) Approving Procedures Related to The
Assumption of Certain Executory Contracts and Unexpired Leases, (C) Approving the Notice
Procedures, (D) Authorizing Entry Into One or More Stalking Horse Agreements, and (E) Setting
a Date for the Sale Hearing [Docket No. 295] (the “Bid Procedures Order”), which, among other
things, set a final hearing on the Sale Motion (the “Sale Hearing”) for July 9, 2020 at 11:00 a.m.
(Prevailing Eastern Time) before the Honorable Brendan L. Shannon, United States Bankruptcy
Judge for the District of Delaware, at 824 N. Market Street, 6th Floor, Courtroom #1, Wilmington,
Delaware 19801.

       PLEASE TAKE FURTHER NOTICE that, in accordance with the Bid Procedures
Order, the Debtors conducted an Auction beginning on July 7, 2020 at 2:00 p.m. (Prevailing
Eastern Time), which, after a series of adjournments, concluded on July 8, 2020 at approximately


1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957),
Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and
Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.
2
    Capitalized terms used, but not otherwise defined herein shall have the meanings given to them in the Sale Motion.



146484.01601/123529938v.1
                Case 20-10755-BLS      Doc 426      Filed 07/08/20    Page 2 of 2




7:30 p.m. (Prevailing Eastern Time). At the Auction, the Debtors received Successful Bids for 11
lots of the Debtors’ assets.

       PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is the proposed
form of sale order with respect to the sale of certain assets of the Debtors known as “Lot 1” to
Wright Air Service, Inc. (the “Lot 1 Sale Order”). The Debtors intend to seek entry of the Lot 1
Sale Order at the Sale Hearing.

        PLEASE TAKE FURTHER NOTICE that the Debtors will submit one or more separate
proposed sale orders seeking approval of the remaining asset lots, the entry of which the Debtors
also intend to seek at the Sale Hearing.

       PLEASE TAKE FURTHER NOTICE that the Debtors reserve all rights to modify the
Lot 1 Sale Order at or prior to the Hearing but do not anticipate there will be further revisions.

 Wilmington, Delaware                        BLANK ROME LLP
 Date: July 8, 2020
                                             By: /s/ Victoria A. Guilfoyle
                                             Victoria A. Guilfoyle (DE No. 5183)
                                             Stanley B. Tarr (DE No. 5535)
                                             Jose F. Bibiloni (DE No. 6261)
                                             1201 N. Market Street, Suite 800
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 425-6400
                                             Facsimile: (302) 425-6464
                                             Email: guilfoyle@blankrome.com
                                                     tarr@blankrome.com
                                                     jbibiloni@blankrome.com

                                                   -and-

                                             KELLER BENVENUTTI KIM LLP
                                             Tobias S. Keller (pro hac vice)
                                             Jane Kim (pro hac vice)
                                             Thomas B. Rupp (pro hac vice)
                                             650 California St., Suite 1900
                                             San Francisco, California 94108
                                             Telephone: (415) 496-6723
                                             Facsimile: (415) 636-9251
                                             Email: tkeller@kbkllp.com
                                                    jkim@kbkllp.com
                                                    trupp@kbkllp.com

                                             Counsel to the Debtors and
                                             Debtors in Possession




146484.01601/123529938v.1
